B 2100A (Form 2100A) (12/15)

UNITED STATES BANKRUPTCY COURT

Western District of Washington

In re Corrina Ann Guajardo ; Case No. 20-40547-BDL

 

TRANSFER OF CLAIM OTHER THAN FOR SECURITY
A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee

hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
than for security, of the claim referenced in this evidence and notice.

U.S. Bank Trust National Association, as Trustee of

 

 

the Igloo Series IV Trust Citibank, N.A., as trustee for CMLTI Asset Trust
Name of Transferee Name of Transferor
Name and Address where notices to transferee Court Claim # (if known): 7-1
should be sent: Amount of Claim: $297,499.29
c/o SN Servicing Corporation Date Claim Filed: 04/22/2020

323 Fifth Street
Eureka, CA 95501

Phone: 800.603.0836 Phone: 312.291.3781
Last Four Digits of Acct #: 1191 Last Four Digits of Acct. #: 3345

 

 

Name and Address where transferee payments
should be sent (if different from above):

Phone:
Last Four Digits of Acct #:

 

I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.

By: /s/ D. Anthony Sottile Date: 02/02/2021
Transferee/Transferee’s Agent

 

 

Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.

Case 20-40547-BDL Doc57 Filed 02/02/21 Ent. 02/02/21 04:59:35 Pg.1of1
